Citation Nr: 1813931	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-24 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Management Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to February 1972, with service in Thailand during the Vietnam era. He died in June 2016. The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision by the Department of Veterans Affairs (VA) Philadelphia Pension Management Center in Philadelphia, Pennsylvania. 

As noted in November 2017 VA correspondence, the appellant's motion to advance her appeal on the docket has been granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The appellant states that the Veteran died due to herbicide agent exposure while serving in Thailand. For the limited purposes of this remand, the Board will assume that his cause of death was central nervous system (CNS) lymphoma, see May 2016 private treatment records, a type of non-Hodgkin's lymphoma. See Leukemia & Lymphoma Society, Central Nervous System (CNS) Lymphoma, available at https://www.lls.org/lymphoma/non-hodgkin-lymphoma/treatment/treatment-for-aggressive-nhl-subtypes/central-nervous-system-cns-lymphoma (last visited March 1, 2018) (stating that CNS lymphoma is a rare type of non-Hodgkin lymphoma). Non-Hodgkin's lymphoma is a presumptive disease associated with exposure to herbicide agents. 38 C.F.R. § 3.309(e).

The Veteran's service personnel records reflect he was stationed with the 333rd Tactical Fighter Squadron at the Takhli Royal Thai Air Force Base (RTAFB) from December 1967 to approximately January 1969. His military occupational specialty was an aircraft maintenance technician. See DD 214, military personnel records. The appellant states that the Veteran's duties would have required him to work in proximity of and travel the perimeter road on a daily basis, because it was only possible for him to get to work and back to the barracks by utilizing the perimeter road. See August 2016 statement; May 2017 substantive appeal.

VA has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases, including Takhli RTAFB. The Veteran's exposure to herbicide agents has not been developed. There are two possible ways the Veteran could have been exposed: (1) his duties placed him near the air base perimeter, as argued by the appellant, or (2) the Veteran worked on C-123 aircraft known to have been used to spray herbicide agents, see 38 C.F.R. § 3.307(a)(6)(v). Accordingly, remand is necessary to refer the case to the Joint Services Records Research Center (JSRRC) to verify exposure to herbicide agents by using the information available in the Veteran's personnel records. 

It does not appear that the appellant was ever given proper notice in compliance with 38 U.S.C. § 5103(a) and Hupp v. Nicholson, 21 Vet. App. 342 (2007). Consequently, the AOJ should provide such notice on remand.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should provide the appellant proper notice under 38 U.S.C. § 5103(a) specific to her claim of service connection for cause of death. See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2. The AOJ should refer the case to the JSRRC for research and verification of exposure to herbicide agents while serving as an aircraft maintenance technician with the 333rd Tactical Fighter Squadron at the Takhli RTAFB from December 1967 to approximately January 1969. Specifically, the JSRRC should address the following:

(a) whether the Veteran's duties placed him near the air base perimeter or whether he would have had to utilize the perimeter road to get to work and back from the barracks; and 
   
   (b) whether the Veteran worked on C-123 aircraft.
   
The RO must submit multiple 60-day search requests if necessary. All attempts to verify such exposure and responses received should be documented in the claim file.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

